18. Evaluation and future development of FRONTEX EUROSUR (
- Before the vote on Amendment 4:
Mr President, I refer to Amendment 4 to paragraph 12a tabled by the Confederal Group of the European United Left - Nordic Green Left.
With the agreement of the GUE/NGL Group, I propose an oral amendment to resolve certain inaccuracies that have appeared in the different language versions. I shall read it out very slowly in Spanish.
It is a matter of replacing the words 'points out that the minimum requirement for EU cooperation with third countries must be compliance with international obligations' with 'points out that EU cooperation with third countries must be based on international obligations'.
With this oral amendment, my group - and, I think, several other groups - will be able to support the amendment tabled by the GUE/NGL Group.
Mr President, I will read it in English as amended: 'whereas the effect of the joint operations coordinated by FRONTEX is to create an 'externalisation of borders', which could call into question Member States' compliance with the EU's obligations concerning the protection of asylum-seekers and refugees'.